Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 28, the recited limitations include “and wherein the network interface port further comprises…”. It is indefinite as to whether this limitation is referencing any of the possible antecedent claim limitations of “a first port” or “a second port” of claim 27, “an entry port” of claim 28, or even “a network interface device” of claim 27.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totten et al (hereinafter Totten) US 20170141845.

Referring to claim 27, Totten discloses a network interface device having a first port configured to allow a downstream radio- frequency (RF) signal received from a signal source to be communicated through the network interface device, and a second port configured to allow an upstream RF signal to be communicated to the first port, the network interface device comprising:
a decibel limiting device configured to switch between a first state, where the downstream RF signal and the upstream RF signal are permitted to be communicated between the first and second ports, and a second state, where the downstream RF signal and the upstream RF signal are restricted from communicating between the first and second ports by a predetermined decibel limit. (see Paragraph 0018, 0021, and 0026 for disclosing a decibel limiting device configured to switch between a first and second state (e.g., selective attenuation/amplification at one or more particular frequencies or over one or more frequency bands) where the downstream and upstream RF signals are permitted to be communicated between the headend-side port of the device and the subscriber-side port of the device without restricting/attenuating the signal or with attenuating the signal when attenuation is selected by predetermined decibel limits (e.g., 4 dB, 11 dB, 17 dB, 20 dB)).

see Paragraphs 0018-0026 for disclosing downstream signals from the headend are communicated through the device, thus an active path, to the subscribers and upstream signals from the subscribers are communicated to the headend, where the first port interpreted as the headend-side port of the device and the second port interpreted as the subscriber-side port of the device).

Referring to claim 30, Totten discloses the predetermined decibel limit comprises at least 10 decibels as seen in the rejection of claim 27.

Claim 31 is rejected on the same grounds as claim 27.

Claim 32 is rejected on the same grounds as claim 30.

Claim 33 is rejected on the same grounds as claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Totten et al (hereinafter Totten) US 20170141845 in view of Montena et al (hereinafter Montena) US 20130133019.

Referring to claim 34, Totten discloses restricting communication between the first and second ports by the predetermined decibel limit as seen in the rejection of claim 31.
Totten is unclear as to a switch configured to actuate between the first state and the second state and a buffer, wherein the switch causes the downstream signal and the upstream signal to bypass the buffer when the switch is in the first state, and wherein the switch directs the downstream signal and the upstream signal to the buffer when the switch is in the second state to cause the buffer to restrict the downstream signal and the upstream signal from communicating.
Montena discloses a switch configured to actuate between the first state and the second state (see Fig. 1, 2 and Paragraphs 0039, 0043, and 0048 for disclosing a switching element/selectable switch 40 in the active path/branch circuit 32 configured to selectively bypass the phase cancellation circuit 82 under normal operative power conditions); and 
a buffer (see Fig.1,  2 and Paragraph 0039 for disclosing a phase cancellation circuit 82 of a signal reduction path 84/buffer in the active path/branch circuit 32 configured to provide a reduced/attenuated RF signals), wherein the switch causes the downstream signal and the upstream signal to bypass the buffer when the switch is in the first state, and wherein the switch directs the downstream signal and the upstream signal to the buffer when the switch is in the second state (see Fig. 1, 2 and Paragraphs 0039, 0043, and 0048 for disclosing a switching element/selectable switch 40 in the active path/branch circuit 32 configured to selectively bypass the phase cancellation circuit 82 under normal operative power conditions) to cause the buffer to restrict the downstream signal and the upstream signal from communicating (see Fig.1,  2 and Paragraph 0039 for disclosing a phase cancellation circuit 82 of a signal reduction path 84/buffer in the active path/branch circuit 32 configured to provide a reduced/attenuated RF signals).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the improved network interface device of Montena with the system of Totten in order to delivery high-frequency signals to subscriber devices in a way that automatically maintains high signal integrity by improving return losses in the event of an inoperative or abnormally operative condition of the terminal adapter (see Montena, Paragraph 0002).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10742926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those found in the cited patent. 
The limitations of claims 1-10 of the instant application correspond to and are broader than the limitations found in claims 1-8 of the cited patent, wherein the decibel limiting device of the instant application is interpreted as a broader limitation corresponding to the buffer of claim 1 of the cited patent.

The limitations of claims 20-26 of the instant application correspond to and are broader than the limitations found in claims 19-28 of the cited patent.
The limitations of claims 27-28, 31, and 33 of the instant application correspond to and are broader than the limitations found in claims 29 of the cited patent.
The limitations of claim 29 of the instant application correspond to and are broader than the limitations found in claim 21 of the cited patent.
The limitations of claims 30 and 32 of the instant application correspond to and are broader than the limitations found in claims 9 and 29 of the cited patent.
The limitations of claim 34 of the instant application correspond to and are broader than the limitations found in claims 19 and 29 of the cited patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
09/10/2021